UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1850



JEFFREY THOMAS FARMER,

                                            Plaintiff - Appellant,

          versus


POLICE DEPARTMENT OF CARRBORO, NORTH CAROLINA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-4-378-5-FL)


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Thomas Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeffrey Thomas Farmer appeals the district court’s order

and judgment dismissing as frivolous his civil rights complaint

against the Police Department of Carrboro, North Carolina.              The

court properly noted that Farmer’s complaint was filed in the wrong

district   and   he   could   not   seek    punitive    damages   against   a

municipality under 42 U.S.C. § 1983 (2000).            We have reviewed the

record and dismiss the appeal as frivolous.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                    - 2 -